Opinion by
Judge Pryor :
If the appellee has been in the undisturbed possession of a part of the land in controversy by actual inclosure for more than fifteen years prior to the institution of the action claiming it as his own, it defeats the appellant’s right of recovery to that extent, or if the division line between the appellee and Wright places the disputed territory within the boundary of appellee, it defeats the action. The only question presented by the record is as to the location of this dividing line; and if this boundary is fixed by the deed of partition, it must govern the rights of the parties. The appellant claims under Wright, and the lines and corners as fixed by the deed from Clark to Wright must control this case, unless it is shown that the appellee has, by actual inclosure, been in the possession of the land adversely for such a time as will present a statutory bar. The first instruction asked by counsel for appellant should have been given.
The judgment below is reversed and cause remanded with directions to award a new trial and for further proceedings consistent with'this opinion.